Title: To Thomas Jefferson from Albert Gallatin, 9 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [9 Mch. 1804]
               
               The propriety of appointing Tucker Howland Keeper of the light house near Georgetown S. Car. is respectfully submitted—He had been recommended by Stevens the Superintendt. of light houses
               
                  A. G.
               
               
                  The enclosed letter to Mr Huger must, I presume, be returned.
               
            